Citation Nr: 0606269	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  03-23 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Veteran represented by:	F.M. Jackson, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to March 
1969, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  In July 2003, the veteran testified before the 
undersigned Veterans Law Judge at a video-conference Board 
hearing.  In June 2004, the Board reopened and remanded the 
claim for service connection for post-traumatic stress 
disorder (PTSD).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In the June 2004 remand, the Board requested, in part, that 
the RO afford the veteran a VA psychiatric examination to 
determine whether he has PTSD that is related to any of the 
verified in-service stressors, to include the April 1968 
automobile accident.  The Board specified that, if none of 
the stressors could be verified, the examiner is asked to 
state whether the veteran's PTSD, if diagnosed, could be 
related solely to the automobile accident.  

After review, the Board observes that the above action has 
not been satisfied.  After further development, the RO 
determined that the veteran's claimed stressors could not be 
verified.  The RO then neglected to afford the veteran a VA 
examination to determine whether he has PTSD that is related 
solely to the automobile accident.  

The RO and the veteran are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the United States Court of 
Appeals for Veterans Claims (Court).  Compliance by the Board 
or the RO is neither optional nor discretionary.  Where the 
remand orders of the Board or the Court are not complied 
with, the Board errs as a matter of law when it fails to 
ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 
(1998).  Thus, the appeal must be remanded for compliance 
with the June 2004 Board remand.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature, extent, and 
etiology of any PTSD found.  The 
veteran's claims file, to include a copy 
of this Remand, should be made available 
to and reviewed by the examiner.  The 
examination report should reflect that 
such review was accomplished.  All 
indicated tests should be performed and 
all findings reported in detail.  

If PTSD is diagnosed, the examiner should 
specify (a) the factors relied upon to 
support the diagnosis; (b) the specific 
stressor(s) that prompted the diagnosis; 
and (c) whether there is a link between 
the current symptomatology and the 
stressor(s).  The examiner should also 
state whether it is as likely as not 
related solely to the April 1968 
automobile accident.  The examiner should 
set forth the complete rationale for all 
opinions expressed and conclusions 
reached.

2.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for post-traumatic 
stress disorder.  

3.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 


